Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1260   Page 1 of 27




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 LARRY WADE SLUSHER,                                  4:16-cv-14029

                   Petitioner,
                                            HON. TERRENCE G. BERG
       v.

 THOMAS MACKIE,                           ORDER DENYING PETITION
                                            FOR WRIT OF HABEAS
                   Respondent.                   CORPUS

      This is a 28 U.S.C. § 2254 habeas action brought by Larry Wade

Slusher, a Michigan state prisoner currently serving a sentence of 15 to

25 years. Petitioner challenges his Wayne County Circuit Court
conviction for first-degree criminal sexual conduct in violation of Mich.

Comp. Law § 750.520b(1)(a). As bases for relief, Petitioner raises the trial

court’s jury instructions, prosecutorial misconduct, irrelevant witness
testimony, ineffective assistance of counsel, and improper judicial

factfinding at sentencing. For the reasons discussed below, the Court will

deny the habeas petition. The Court will also deny a certificate of

appealability.

                           BACKGROUND
      Petitioner was convicted of one count of first-degree criminal sexual
conduct following a jury trial in Wayne County Circuit. The events

leading to Petitioner’s conviction occurred in 1997 or 1998. People v.

Slusher, No. 318672, 2015 WL 1446595, at *1 (Mich. Ct. App. Mar. 31,
                                      1
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1261   Page 2 of 27




2015). Because of problems at home, RH, the nine-year-old victim, and

his mother were staying at Petitioner’s home, where Petitioner lived with

his wife and children. Id. RH came home from school one afternoon to

find Petitioner home alone. Petitioner pulled down RH’s pants and

performed oral sex on RH. Id. RH asked Petitioner to stop; Petitioner

threatened to kill him if he told anyone what had occurred. Id. The abuse

ended when a deliveryman came to the front door. Id.

      RH did not tell anyone about the incident until 1999, when he

disclosed to the police that Petitioner had sexually assaulted him. After

RH spoke with law enforcement, the district attorney filed criminal
charges against Petitioner. Id. Petitioner later failed to appear for a final

conference scheduled for January 5, 2001, apparently having fled the

state. Id. He was extradited to Michigan sometime in late 2012 and
convicted of first-degree criminal sexual. Id.

      On direct appeal to the Michigan Court of Appeals, Petitioner took

issue with trial testimony stating that he had also sexually abused two

other children. Id. His ex-wife testified that, in 2000, she had filed a

police report concerning an interaction between Petitioner and MS, the

couple’s son. Id. Petitioner’s mother corroborated that testimony,
confirming that MS had “made allegations” against Petitioner when he

was a child. Id. Neither Petitioner’s ex-wife nor his mother testified to

the specific nature of the allegations involving MS. Id. The prosecutor
also called MS, now an adult, as a witness. Id. On the stand, MS denied
                                      2
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1262   Page 3 of 27




any memory of reporting sexual abuse by Petitioner to the police in 2000.

Id. When asked whether MS had spoken with an investigator in 2012,

MS initially denied having done so. Id. He later acknowledged he had

spoken with the investigator but said he could not recall the substance of

their conversation. Id. MS specifically denied telling the investigator that

Petitioner had sexually abused him as a child, or that Petitioner had

sexually abused another boy who was MS’s childhood friend and

neighbor. When asked about visiting a doctor a few months before

Petitioner’s trial, MS confirmed the visit, stating that with the help of

this doctor he had “fixed all [of his] memories [him]self.” Id. Petitioner’s
mother testified that she had taken MS “to a doctor so he could talk to

him and settle it in his own mind what the truth was.” Id.

      The state appellate court denied Petitioner relief on all issues
raised: (1) improper admission of “other acts” testimony; (2) jury

instruction error; (3) prosecutorial misconduct; (4) irrelevant witness

testimony; and (5) judicial fact-finding at sentencing in violation of

Alleyne v. United States, 570 U.S. 99 (2013). The Michigan Supreme

Court denied leave to appeal because it was “not persuaded that the

questions presented should be reviewed by this Court.” People v. Slusher,
499 Mich. 869 (2016). Slusher timely filed this § 2254 petition on

November 14, 2016.




                                      3
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1263   Page 4 of 27




                           LEGAL STANDARD

      Section 2254(d) of Title 28 of the United States Code, as amended

by the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

Pub. L. No. 104-132, 110 Stat. 1214, places strict limits on federal courts’

authority to grant applications for a writ of habeas corpus by state

prisoners. Moore v. Mitchell, 708 F.3d 760, 781 (6th Cir. 2013). Section

2254(d) instructs that federal courts “shall not” grant a habeas petition

filed by a state prisoner with respect to any claim adjudicated on the

merits by a state court, absent applicability of either of two specific

exceptions. The first exception occurs if the state-court judgment
“resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the

Supreme Court.” 28 U.S.C. § 2254(d)(1). “[A]n ‘unreasonable application
of’ those holdings must be objectively unreasonable, not merely wrong;

even clear error will not suffice.” Woods v. Donald, 135 S. Ct. 1372, 1376

(2015). The second exception applies if the state court judgment “resulted

in a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d)(2).
      Additionally, a state court’s factual determinations are presumed

correct on federal habeas review. See 28 U.S.C. § 2254(e)(1). Habeas

review is thus “limited to the record that was before the state court.”
Cullen v. Pinholster, 563 U.S. 170, 181 (2011). A habeas petitioner may
                                      4
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1264   Page 5 of 27




rebut this presumption only with clear and convincing evidence. Warren

v. Smith, 161 F.3d 358, 360–61 (6th Cir. 1998).

                               DISCUSSION

      Petitioner claims he was denied a fair trial due to jury-instruction

error, prosecutorial misconduct, and irrelevant witness testimony; that

he received ineffective assistance of counsel when trial counsel failed to

object to those errors; and that his sentence was informed by

impermissible judicial factfinding. The government asserts that

Petitioner waived several of these claims, or that they are procedurally

defaulted. Because a habeas petitioner who seeks to obtain relief on
procedurally defaulted claims must establish, among other things, that

the claims are meritorious, the Court will cut to the merits analysis.

Babick v. Berghuis, 620 F.3d 571, 576 (6th Cir. 2010). See Hudson v.
Jones, 351 F.3d 212, 215 (6th Cir. 2003) (“[F]ederal courts are not

required to address a procedural-default issue before deciding against the

petitioner on the merits.”).

      On the merits, the government contends that Petitioner’s rights

were adequately protected by the jury instructions, that the prosecutor’s

remarks were not misconduct or error, and that Petitioner’s challenge to
witness testimony raises only questions of state law. Respondent also

asserts that counsel was not ineffective for failing to raise futile

objections and that Alleyne’s holding on judicial factfinding does not
apply to the advisory sentencing system applied in Petitioner’s case.
                                      5
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1265   Page 6 of 27




      A.    Erroneous jury instructions
      Petitioner argues, first, that the trial court erred by instructing the

jury that it “ha[d] heard evidence” of other acts he might have committed

because no substantive evidence was offered on that issue. The Michigan
Court of Appeals agreed this instruction was incorrect. Slusher, 2015 WL

1446595, at *3. The appellate court acknowledged, at least three times,

that no such evidence was offered. See id. at *2 (“no evidence of other acts
of sexual misconduct was ever admitted.”), *3, *5. Nonetheless, the court

held that “the instructions as a whole adequately protected defendant’s

rights” because the trial court also instructed the jury “not to convict
defendant ‘because you think he is guilty of other bad conduct[.]’” Id.

      In general, a jury instruction that is incorrect under state law

cannot serve as a basis for federal habeas relief. Ambrose v. Romanowski,
621 F. App’x 808, 813 (6th Cir. 2015) (citing Estelle v. McGuire, 502 U.S.

62, 71–72 (1991) and Byrd v. Collins, 209 F.3d 486, 527 (6th Cir. 2000)).

Rather, the question on habeas review is “whether the ailing instruction
by itself so infected the entire trial that the resulting conviction violates

due process.” Ambrose, 621 F. App’x at 813. (quoting Cupp v. Naughten,

414 U.S. 141, 147 (1973) and Estelle, 502 U.S. at 72). This requires a
federal court on habeas review to consider an erroneous jury instruction

in the context of the other instructions and the trial record as a whole.

Cupp, 414 U.S. at 147.


                                      6
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1266   Page 7 of 27




      Here, despite the appellate court’s determination that no other-acts
evidence was introduced, and that the jury instructions as a whole

protected Petitioner’s rights, the court acknowledged that the

prosecutor’s examination of MS likely influenced the jury:

      While the jury was not presented with evidence of other acts
      of sexual abuse, it did hear MS deny reporting a number of
      specific descriptions of sexual abuse. MS also testified that his
      memory had been “fixed” with the help of a doctor. From this
      testimony, a juror could have easily felt that MS’s testimony
      was not credible, and believed that defendant had molested
      MS or his friend, despite the absence of any actual evidence
      of this abuse.
Slusher, 2015 WL 1446595, at *3.

      Under AEDPA’s highly deferential standard, however, “fairminded

jurists could not disagree” as to whether the trial court’s instructions
adequately protected Petitioner’s rights. Harrington, 562 U.S. at 101.

The trial court instructed the jury not to convict Petitioner on the basis

of other bad conduct. Slusher, 2015 WL 1446595, at *4. That was
immediately followed by an instruction that the jury must convict only if

it found beyond a reasonable doubt that Petitioner had committed the

crime with which he had been charged. ECF No. 5-16, PageID.979. (Aug.

15, 2013 Trial Tr.). The court also instructed the jury that “it’s not

necessary that there be any evidence other than the testimony of

[complainant RH] if you believe that testimony proves guilt beyond a

reasonable doubt.” Id. at PageID.978. Viewing the trial record and the


                                      7
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1267   Page 8 of 27




jury instructions as a whole, the trial court’s erroneous reference to
evidence of other bad acts did not so infect the trial that it violated due

process. Petitioner is not entitled to relief on this issue.

      B.    Prosecutorial misconduct
      Petitioner next takes issue with several statements made by the

prosecutor during opening and closing arguments. First, he challenges

the prosecutor’s reference to his flight from Michigan in her opening and
closing arguments, which he says invoked his potentially lengthy

sentence and unconstitutionally shifted the evidentiary burden to him to

establish valid reasons for his absence from the state. Second, Petitioner
contends the prosecutor’s comments that “no evidence” other than

consciousness of guilt explained his flight undermined his Fifth

Amendment right not to testify. Finally, Petitioner claims that the
prosecution’s examination of MS, Petitioner’s son, concerning any “other

acts” of child abuse by Petitioner, despite knowing that MS would deny

knowledge of any such incident, deprived Petitioner of a fundamentally
fair trial and due process.

      The Michigan Court of Appeals denied relief on these grounds

because Petitioner failed to contemporaneously object or to request a
curative jury instruction. Slusher, 2015 WL 1446595, at *5–7. The

appellate court determined that the prosecutor had not in fact invoked

Petitioner’s potential sentence, and that her argument was otherwise
proper. Id. at *6–7. On the issue of MS’s testimony, the court held that
                                      8
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1268   Page 9 of 27




“the prosecutor’s good-faith effort to admit the evidence [of other acts of
sexual abuse] cannot form the basis of a claim of prosecutorial

misconduct.” Id. at *6 (citing People v. Noble, 238 Mich. App. 647, 660

(1999)).
      The appellate court did not act unreasonably in denying Petitioner

relief based on the prosecutor’s reference to his absence from the state

during opening and closing statements. Clearly established federal law
provides that, to form a constitutional violation, a prosecutor’s

comments—far more than being improper—must have “so infected the

trial with unfairness as to make the resulting conviction a denial of due
process.” Parker v. Matthews, 567 U.S. 37, 45 (2012) (quoting Darden v.

Wainwright, 477 U.S. 168, 181 (1986)). The “touchstone” of the due

process inquiry is thus “the fairness of the trial, not the culpability of the
prosecutor.” Moore v. Mitchell, 708 F.3d 760, 799 (6th Cir. 2013) (citations

omitted). Even where a prosecutor’s statements were so extreme as to be

“universally condemned,” the relevant inquiry remains whether due
process was denied. Darden, 477 U.S. at 181. For example, in Darden the

Supreme Court found that a petitioner was not deprived of a fair trial

where “[t]he prosecutors’ argument did not manipulate or misstate the
evidence, nor did it implicate other specific rights of the accused such as

the right to counsel or the right to remain silent.” Id. at 181–82 (citation

omitted).


                                      9
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1269   Page 10 of 27




       Petitioner first objects to the prosecutor’s statement that “[h]e
 bought himself 15 years and he wasn’t entitled to it. And now we’re

 asking you to make that right.” ECF No. 5-13, PageID.539. According to

 Petitioner, this reference to his 15-year absence from the state invoked
 his 10 to 25-year sentencing guidelines range and violated his due process

 rights by inviting the jury to convict in order to remedy his previous

 avoidance of prison. Consistent with the court of appeals’ assessment,
 this Court finds that “[n]one of these comments [by the prosecutor] asked

 the jury to consider defendant’s punishment.” Slusher, 2015 WL

 1446595, at *6. Rather, the prosecutor was alluding to the fact that
 defendant had fled Michigan for more than a decade and thereby avoided

 going to trial. Id. Such comments do not rise to the level of a

 constitutional violation.
       Next, Petitioner objects to the prosecutor’s statements at closing

 that “no evidence on the record” existed to explain Petitioner’s flight

 other than his consciousness of guilt. These comments fall short of
 violating Petitioner’s Fifth Amendment right not to testify. Although a

 prosecutor’s direct comments on a defendant’s failure to testify violate

 the defendant’s Fifth Amendment rights against self-incrimination,
 when such comments are indirect the reviewing court must examine “all

 the surrounding circumstances” to assess whether a constitutional

 violation occurred. Moore, 708 F.3d at 799 (citing Griffin v. California,
 380 U.S. 609, 613–14 (1965)); Byrd, 209 F.3d at 533 (citing Butler v. Rose,
                                      10
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1270   Page 11 of 27




 686 F.2d 1163, 1170 (6th Cir. 1982) (en banc)). This review must take
 four factors into account: (1) Did the prosecutor “manifestly intend[ ]” to

 comment on the defendant’s Fifth Amendment right, or would a jury

 “naturally and necessarily” interpret the remark that way; (2) was it an
 isolated occurrence or part of an extensive pattern; (3) how strong was

 the prosecution’s other evidence and (4) did the judge give a curative

 instruction? Webb v. Mitchell, 586 F.3d 383, 396 (6th Cir. 2009) (citing
 Bowling v. Parker, 344 F.3d 487, 514 (6th Cir. 2003)).

       Here, a full review of the relevant context indicates there was no

 violation of Petitioner’s Fifth Amendment rights. First, it does not appear
 that the prosecutor, in referring to Petitioner’s almost 15-year absence

 from the state, manifestly intended to address his decision not to testify.

 Rather, she referred only to the absence of evidence in the trial (other
 than consciousness of guilt) that could have provided a reason for

 Petitioner’s flight. Certainly, evidence other than Petitioner’s testimony

 could have been introduced to show whether there were any alternative
 reasons for his flight. There is no reason to believe that the jury would

 necessarily have taken the prosecutor’s vague reference to “no evidence

 on the record” as specifically referring to Petitioner’s decision not to
 testify. Second, the remarks were isolated and made in part to respond

 to defense counsel’s suggestion during closing that Petitioner fled

 because he panicked. ECF No. 5-16, PageID.953, 966. (Indeed, if the
 prosecutor was responding to the defense argument that the reason for
                                      11
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1271   Page 12 of 27




 Petitioner’s flight was “panic,” it would have been fair to dispute that by
 pointing out that “no evidence” supported a reason for flight other than

 consciousness of guilt.) Third, the other evidence against Petitioner,

 though not overwhelming, was strong. Finally, although the judge did
 not specifically provide any curative instruction to the jury, this is

 explained by that fact that the defense did not contemporaneously object

 to the prosecutor’s statements. Besides, the trial court nonetheless
 instructed the jury that Petitioner possessed an “absolute right not to

 testify” and that his failure to do so must not affect its deliberations or

 verdict. ECF No. 5-16, PageID.972. Viewed against these four factors, the
 state court’s finding that the prosecutor did not violate Petitioner’s Fifth

 Amendment right not to testify was not unreasonable.

       Petitioner’s final prosecutorial-misconduct claim is that he was
 denied a fair trial due to conduct of the prosecutor during the direct

 examination of Petitioner’s son, MS. The prosecutor’s questioning,

 Petitioner contends, placed otherwise inadmissible evidence of “other
 acts” before the jury. Petitioner also takes issue with the prosecutor’s

 argument at closing about related facts not in evidence. Having carefully

 reviewed this claim, this Court agrees that the prosecutor’s conduct was
 improper. Nonetheless, there was sufficient evidence in the record to

 support MS’s conviction even without the prosecutor’s improper

 examination of MS. AEDPA’s extremely high bar thus prevents this


                                      12
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1272   Page 13 of 27




 Court from granting Petitioner habeas relief on the basis of the
 prosecutor’s actions.

       As an initial matter, the state appellate court’s factual finding that

 defense counsel failed to object to MS’s testimony and to request a
 curative instruction was an unreasonable determination of the facts.

 Defense counsel in fact expressly moved to exclude MS’s testimony,

 arguing that the prosecutor was only placing him on the stand to “create
 something in the minds of the jury that isn’t admissible.” ECF No. 5-13,

 PageID.337. Defense counsel also objected multiple times during MS’s

 testimony. See ECF No. 5-15, PageID.872, 877, 880. Finally, counsel
 requested an instruction that MS’s testimony was not evidence of bad

 acts and must not be considered by the jury in deliberations. ECF No. 5-

 16, PageID.918.
       In support of allowing MS’s testimony, the prosecutor argued that

 after Petitioner was extradited to Michigan, MS had accused him of

 perpetrating similar abuse against him and another child, BR. ECF No.
 5-13, at PageID.342. But MS later told the prosecutor’s investigator that

 his father had in fact never done those things. Id. The prosecutor argued

 that MS had retracted his original accusations because of interference by
 Petitioner and Petitioner’s mother. See, e.g., id. at PageID.352.

       Despite acknowledging that MS had changed his testimony, the

 prosecutor told the trial court that she did not know what he would say
 on the stand. Id. at PageID.342, 350–51. The prosecutor also told the
                                      13
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20      PageID.1273    Page 14 of 27




 court that she had provided defense counsel with MS’s statements to her
 investigator and to the Taylor, Michigan police department, which she

 presented as a basis for her other acts evidence against Petitioner. Id. at

 PageID.344, 347. Defense counsel urged the trial court to take MS’s
 testimony in camera, to make a proper determination as to its

 admissibility. ECF No. 5-13, PageID.346. But the court declined to do so

 and ruled MS’s testimony admissible. Id. at PageID.356.
       On the stand, MS said he did not remember talking to the Taylor

 police or an investigator from the prosecutor’s office. ECF No. 5-15,

 PageID.871, 876.1 Yet the prosecutor continued to question MS at length
 about what he had said during those purported conversations. She asked

 MS whether he remembered telling police that his father took him out of

 bed, pulled his pants down, inserted his finger in MS’s “butt,” which hurt
 him; and punched him in the groin. ECF No. 5-15, PageID.871–74. She

 asked the same sequence of questions about an alleged similar, second

 incident. Id. at PageID.875. MS consistently answered “No” to every
 question. The prosecutor also asked MS questions about his friend, BR.

 Id. at PageID.877. MS remembered BR as his childhood best friend. Id.

 But he denied telling the prosecutor’s investigator that he witnessed his
 father molest BR. Id. at PageID.878.



 1The relevant portion of MS’s testimony is attached as an Appendix to this opinion.
 The testimony has been redacted to exclude MS’s and BR’s names.

                                         14
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20         PageID.1274    Page 15 of 27




         By asking MS this series of leading questions in the face of his
 repeated denial of any relevant knowledge or recollection, the prosecutor

 alone supplied the jury with a detailed picture of two other alleged acts

 of child molestation by Petitioner.2 MS failed to adopt a single one of the
 prosecutor’s questions about Petitioner’s actions. Yet his consistent

 denial of any relevant recollection did not deter the prosecutor from

 continuing to use her questions to provide all the sordid details. Then,
 during closing, the prosecutor raised MS’s “testimony” to the jury. ECF

 No. 5-16, PageID.941. She stated that, before Petitioner returned to

 Michigan, MS told her investigator about “another little boy.” Id. at 941–
 42. This is despite the fact that, while on the stand, MS had consistently

 responded “No” to the prosecutor’s questions about whether he told the

 investigator about “another little boy.” ECF No. 5-15, PageID.876-78.
         “[T]he tremendous power a prosecutor may wield is accompanied by

 a special responsibility to exercise that power fairly[.]” Hodge v. Hurley,

 426 F.3d 368, 376 (6th Cir. 2005) (citing Berger v. United States, 295 U.S.
 78, 88 (1935)). Although a prosecutor may pursue a case with vigor and

 earnestness, her goal must always be that “justice shall be done,” not that

 she “shall win a case.” Id. at 376–77 (quoting Berger, 295 U.S. at 88). As



 2   MS’s mother (Petitioner’s ex-wife) testified that she had made a police report in
     Taylor about Petitioner but did not stop MS’s visitation with Petitioner. ECF No.
     5-15, PageID.850–51. Petitioner’s mother also testified that she was aware MS had
     made “allegations” against Petitioner when he was a little boy. Id. at PageID.894.
     Neither provided information on the nature of those complaints.
                                           15
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1275    Page 16 of 27




 such, prosecutors have a duty to refrain from using improper methods
 intended to produce a wrongful conviction. Id.

       As discussed above, the standard for analyzing prosecutorial

 misconduct is whether the prosecutor’s actions “so infected the trial with
 unfairness as to make the resulting conviction a denial of due process.”

 Parker, 567 U.S. at 45 (quoting Darden, 477 U.S. at 181). As Parker notes,

 “the Darden standard is a very general one, leaving courts significant
 leeway to make “case-by-case determinations”. Id. at 48 (citing

 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Sixth Circuit has

 interpreted Parker’s holding to require that, to establish prosecutorial
 misconduct, a petitioner must cite Supreme Court precedent—in addition

 to Darden—demonstrating that the state court’s determination in a

 particular factual context was “unreasonable.” Majid v. Noble, 751 F.
 App’x 735, 743–44 (6th Cir. 2018), cert. denied, 139 S. Ct. 1360 (2019)

 (citation omitted).

       Unfortunately     for   Petitioner,   although     the       prosecutor’s
 examination of MS would be prohibited as impermissible “subterfuge”

 under unanimous federal circuit court of appeals precedent, even such

 well accepted law does not stand as “clearly established Federal law, as
 determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1). As such, it

 cannot form a basis for habeas relief under AEDPA. Parker, 567 U.S. at

 48–49 (citing Renico, 130 S. Ct., at 1865–1866; 28 U.S.C. § 2254(d)(1)).
 Indeed, the Supreme Court, in Marshall v. Rodgers, 569 U.S. 58, 64
                                      16
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20          PageID.1276    Page 17 of 27




 (2013) specifically admonished that federal courts of appeal “may not
 canvass circuit decisions to determine whether a particular rule of law is

 so widely accepted among the Federal Circuits that it would, if presented

 to this Court, be accepted as correct.” (citing Parker, 132 S. Ct. at 2155–
 2156; Renico, 559 U.S. 766, 778–779) (other citations omitted).

       This Court nonetheless observes it is “widely accepted” that “a

 criminal prosecutor may not employ a prior inconsistent statement to
 impeach a witness on a ‘mere subterfuge’ or for the ‘primary purpose’ of

 placing before the jury substantive evidence which is otherwise

 inadmissible.” Evans v. Verdini, 466 F.3d 141, 146 (1st Cir. 2006) (citing
 1 Broun et al., McCormick on Evidence § 38, at 168 (6th ed. 2006)). The

 circuit courts have expressed unanimous agreement that this type of

 conduct should be prohibited.3 See, e.g., United States v. Patterson, 23
 F.3d 1239, 1245 (7th Cir. 1994) (“[T]he prosecution may not ‘call a witness

 that it [knows will] not give it useful evidence, just so it [can] introduce

 hearsay evidence against the defendant in the hope that the jury [will]



 3
  See United States v. Veal, 182 F.3d 902 (2d Cir. 1999); United States v. Sebetich, 776
 F.2d 412, 429 (3d Cir. 1985); United States v. Morlang, 531 F.2d 183, 189 (4th Cir.
 1975); United States v. Hogan, 763 F.2d 697, 701–03 (5th Cir. 1985); Apanovitch v.
 Houk, 466 F.3d 460, 485 (6th Cir. 2006); United States v. Davis, 845 F.3d 282, 289
 (7th Cir. 2016); United States v. Buffalo, 358 F.3d 519, 522–23 (8th Cir. 2004); United
 States v. Crouch, 731 F.2d 621, 624 (9th Cir. 1984), cert. denied, 469 U.S. 1105 (1985);
 United States v. Peterman, 841 F.2d 1474, 1479 n. 3 (10th Cir. 1988); Balogh’s of Coral
 Gables, Inc. v. Getz, 778 F.2d 649, 653 (11th Cir. 1985), reh’g granted and opinion
 vacated, 785 F.2d 895 (11th Cir. 1986), and on reh’g, 798 F.2d 1356 (11th Cir. 1986);
 United States v. Johnson, 802 F.2d 1459, 1466 (D.C. Cir. 1986).
                                           17
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1277   Page 18 of 27




 miss the subtle distinction between impeachment and substantive
 evidence.’”) (alterations in original).

       Like the other federal courts of appeal, the Sixth Circuit has held

 that “[t]he prosecution may not employ impeachment by prior
 inconsistent statement ‘as a mere subterfuge to get before the jury

 evidence not otherwise admissible.’” Apanovitch v. Houk, 466 F.3d 460,

 485 (6th Cir. 2006) (quoting United States v. Buffalo, 358 F.3d 519, 522
 –23 (8th Cir. 2004)). Nonetheless, Sixth Circuit precedent indicates that

 even a prosecutor’s recitation of “the entire substance of a witness’s

 disavowed, unsworn prior statements” does not violate a defendant’s
 Fifth Amendment due process rights unless the prosecutor’s statement

 would be “sufficient to sustain a conviction” if credited by the jury. See

 United States v. Shoupe, 548 F.2d 636, 643 (6th Cir. 1977). In contrast,
 the appellate court has suggested that improper admission of such

 evidence “constitutes only nonconstitutional error” where the prior,

 improperly admitted statements could not alone serve as a basis to
 sustain the defendant’s conviction. Apanovitch, 466 F.3d at 485–86

 (citing United States v. Zackson, 12 F.3d 1178, 1184 (6th Cir. 1993)).

       Even considering all of the above case law, in analyzing a habeas
 petition by a state prisoner, the question before this Court is not whether

 the prosecutor’s misconduct was a due process violation, but rather

 whether the state court’s determination that it was not constitutes an
 unreasonable application of “clearly established” Supreme Court
                                       18
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1278   Page 19 of 27




 precedent, or is in conflict with such precedent. 28 U.S.C. § 2254(d). See
 Knowles, 556 U.S. at 122. Regarding pertinent “clearly established law,”

 the Sixth Circuit has concluded that there is at this time no “Supreme

 Court authority” that supports finding a due process violation when a
 prosecutor’s actions lead to the admission of inadmissible evidence. Wade

 v. White, 120 F. App’x 591, 594 (6th Cir. 2005). See Simmons v. Woods,

 No. 16-2546, 2018 WL 618476, at *3 (6th Cir. Jan. 30, 2018) (applying
 Darden’s “so infected the trial with unfairness” test and holding that

 “[a]sking questions that call for answers that may be deemed

 inadmissible on relevancy grounds does not amount to prosecutorial
 misconduct that rises to the level of a due-process violation”) (citing

 Wade, 120 F. App’x at 594)).

       The primary purpose of the prosecutor’s questions to MS was to
 place before the jury vivid scenarios of additional acts of child molestation

 by Petitioner. Although the trial court provided curative jury

 instructions, it is impossible to “unring the bell” after a jury hears highly
 prejudicial testimony, such as the accusation of multiple acts of child

 molestation. See United States v. Labbous, 82 F.3d 419 (6th Cir. 1996)

 (Table) (holding that characterization of defendant “a drug user or dealer
 carries with it an abhorrent connotation” and a curative instruction may

 only highlight the testimony) (citation omitted). Indeed, the Michigan

 Court of Appeals in this case itself acknowledged that the jury might
 “believe[ ] that defendant had molested MS or his friend, despite the
                                      19
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1279   Page 20 of 27




 absence of any actual evidence of this abuse.” Slusher, 2015 WL 1446595,
 at *3 (emphasis added). The prejudice caused by the prosecutor’s direct

 examination of MS was compounded by her argument in closing that

 Petitioner molested MS and another child. ECF No. 5-16, PageID.941–
 42. Arguing facts not in evidence is improper. Byrd, 209 F.3d at 535

 (citing United States v. Wiedyk, 71 F.3d 602, 610 (6th Cir. 1995)). But at

 the same time, as discussed in Petitioner’s first claim, the jury was
 instructed not to convict Petitioner on the basis of other bad conduct.

 Slusher, 2015 WL 1446595, at *4. It was also instructed that the

 prosecutor’s questions were not evidence. “A jury is presumed to follow
 its instructions.” United States v. Johnson, 803 F.3d 279, 282 (6th Cir.

 2015) (citing Blueford v. Arkansas, 599 U.S. 566, 606 (2012)).

       The use of subterfuge such as was engaged in by the prosecutor in
 this case is prohibited by all federal courts of appeal. Nonetheless,

 sufficient evidence was admitted to convict Petitioner independent of the

 prosecutor’s improper questions to MS, indicating that the prosecutor’s
 statements may not have been constitutional error under Sixth Circuit

 precedent. Most importantly, there is no clearly established Supreme

 Court precedent providing that the use of such subterfuge is reversible
 error. For all the reasons stated above, Petitioner is not entitled to habeas

 relief on his claims of prosecutorial misconduct.




                                      20
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1280   Page 21 of 27




       C.    Irrelevant witness testimony

       Petitioner next argues he was denied a fair trial by the introduction

 of irrelevant evidence against him, through the testimony of the ex-

 fiancée of complaining witness RH. The state court of appeals found no

 error because the witness’s testimony about “RH’s emotions regarding

 what happened with [Petitioner]” was relevant to the complainant’s

 credibility, especially as RH provided “the only evidence detailing the
 sexual assault committed by [Petitioner].” Slusher, 2015 WL 1446595, at

 *8. It also rejected Petitioner’s argument that the testimony’s prejudicial

 effect outweighed its probative value, noting that “[t]he testimony
 concerned RH’s emotions, but was not itself of such a nature as would

 elicit a strong emotional response from the jury.” Id. at *9.

       These findings by the state court were not unreasonable. The

 standard for granting habeas relief on the basis of state-court evidentiary

 rulings is “not easily met.” Wilson v. Sheldon, 874 F.3d 470, 475 (6th Cir.

 2017). If an evidentiary ruling is “especially egregious and ‘results in a
 denial of fundamental fairness, it may violate due process and thus

 warrant habeas relief.’” Wilson, 874 F.3d at 475 (quoting Bugh v.

 Mitchell, 329 F.3d 496, 512 (6th Cir. 2003)). See also Estelle, 502 U.S. at
 68. But the state court retains “wide latitude with regard to evidentiary

 matters under the Due Process Clause.” Wilson, 874 F.3d at 475 (citing

 Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000)). Finally, in the

 absence of false evidence or evidence that otherwise violates a “specific
                                      21
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1281   Page 22 of 27




 constitutional prohibition,” a prosecutor’s elicitation of irrelevant

 testimony does not rise to the level of a due process violation. Wade, 120

 F. App’x at 594. Petitioner is not entitled to habeas relief on this issue.

       D.    Ineffective assistance of trial counsel

       Claims for habeas relief based on ineffective assistance of counsel

 are evaluated under a “doubly deferential” standard. Abby v. Howe, 742

 F.3d 221, 226 (6th Cir. 2014) (citing Burt v. Titlow, 571 U.S. 12, 15

 (2013)). The first layer is the familiar deficient performance plus

 prejudice standard of Strickland v. Washington, 466 U.S. 668, 687-88

 (1984). That is, a habeas petitioner must first show that counsel’s
 representation fell short of “an objective standard of reasonableness,” and

 “there is a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different.” Lafler v.
 Cooper, 566 U.S. 156, 163 (2012) (citations omitted). A “reasonable

 probability” is one “sufficient to undermine confidence in the outcome.”

 Williams v. Lafler, 494 F. App’x 526, 532 (6th Cir. 2012) (per curiam)

 (quoting Strickland, 466 U.S. at 694)). Strickland requires a “strong

 presumption” that counsel’s performance fell within the generous range

 of “reasonable professional assistance.” Abby, 742 F.3d at 226 (citing
 Strickland, 466 U.S. at 689). Further, Strickland mandates a

 presumption that the challenged action by counsel “might be considered

 sound trial strategy” under the circumstances. Bell, 535 U.S. at 698
 (citing Strickland, 466 U.S. at 689). Finally, attorneys cannot be found
                                      22
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1282   Page 23 of 27




 ineffective for choosing not to take futile actions or for not “rais[ing] . . .

 meritless arguments.” Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir. 1999).

       AEDPA provides the second layer of deference to decisions by

 counsel by permitting this Court to “examine only whether the state court

 was reasonable in its determination that counsel’s performance was

 adequate.” Abby, 742 F.3d at 226 (citing Burt, 134 S. Ct. at 18). The

 question before this Court is thus whether the state court’s application of

 the Strickland standard was unreasonable. Harrington, 562 U.S. at 101.

 This inquiry is distinct from asking whether defense counsel’s

 performance fell below the Strickland standard. Id.
       Petitioner contends he received ineffective assistance of counsel

 because of his attorney’s failure to object to the trial court’s jury

 instructions, and to the prosecutor’s comments during opening and
 closing statements. As explained above, the trial court’s jury instructions

 were not in error, and the prosecutor’s statements regarding his flight

 from the jurisdiction and 15-year absence do not rise to the level of

 prosecutorial misconduct. Besides, the record shows that, rather than

 failing to object, defense counsel advocated for the jury instructions

 Petitioner sought and renewed his objection to the instructions as given
 at their conclusion. ECF No. 5-16, PageID.918–19, 983. Counsel’s

 representation was not deficient.

       Petitioner is also unable to demonstrate prejudice. To do so,
 Petitioner must show “a reasonable probability” of a different outcome,
                                       23
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1283   Page 24 of 27




 absent counsel’s errors. Lafler, 566 U.S. at 163. This requires a

 “substantial” likelihood, not just a “conceivable” one. Harrington, 562

 U.S. at 112 (citing Strickland, at 693). In view of RH’s and other witness

 testimony, Petitioner cannot demonstrate prejudice resulting from

 defense counsel’s failure to object to the prosecutor’s alleged allusion to

 Petitioner’s sentence or her passing comment that Petitioner had failed

 to explain his multi-year absence from the state. The state court’s

 rejection of Petitioner’s claims of ineffective assistance of counsel was not

 unreasonable.

       E.    Judicial factfinding at sentencing
       Finally, Petitioner argues that the trial court’s scoring of two

 offense variables via judicial factfinding was constitutional error under

 Alleyne v. United States, 570 US 99 (2013) because it increased his
 minimum permissible sentence. The Michigan Court of Appeals denied

 relief on this claim because Petitioner was sentenced under an advisory

 system. That is, Petitioner’s conviction was for an offense that occurred

 in 1997 or 1998, so he was sentenced under the judicially crafted

 guidelines system then in effect, which was not binding on the trial court.

 Slusher, 2015 WL 1446595, at *9 (citing People v. Hegwood, 465 Mich.
 432, 438 (2001); People v. Potts, 436 Mich. 295, 302–303 (1990)). Because

 the sentencing scheme did not establish a mandatory minimum sentence,

 the state court reasoned, Alleyne’s prohibition against judicial factfinding


                                      24
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1284   Page 25 of 27




 does not apply. Id. (citing People v. Herron, 303 Mich. App. 392, 401–404

 (2013)).

       The state court was not unreasonable to find that Petitioner’s

 sentence did not violate Alleyne in view of the discretionary scheme under

 which he was sentenced. Further, Alleyne, decided only two months

 before Petitioner was sentenced, was not “clearly established law”

 mandating habeas relief. Initial Sixth Circuit decisions applying Alleyne

 found that guidelines-type sentencing schemes did not offend the Sixth

 Amendment. See, e.g., Saccoccia v. Farley, 573 F. App’x 483, 485 (6th Cir.

 2014). The Sixth Circuit later changed its position and held that
 Michigan’s mandatory, statutory sentencing guidelines scheme “violated

 Alleyne’s prohibition on the use of judge-found facts to increase

 mandatory minimum sentences.” Robinson v. Woods, 901 F.3d 710, 716–
 17 (6th Cir. 2018), cert. denied sub nom. Huss v. Robinson, 139 S. Ct. 1264

 (2019) (citing Alleyne, 570 U.S. at 111-12). The Sixth Circuit’s evolving

 perception of Alleyne demonstrates that “fair-minded jurists” could and

 did disagree, Harrington, 562 U.S. at 101, and therefore its prohibition

 on judge-found facts in sentencing was not “clearly established” at the

 time of Petitioner’s sentencing. See Haller v. Campbell, No. 1:16-CV-206,
 2016 WL 1068744, at *6 (W.D. Mich. Mar. 18, 2016).

       In addition, a sentence whose length is within statutory limits is

 generally not subject to appellate or habeas review. Doyle v. Scutt, 347 F.
 Supp. 2d 474, 485 (E.D. Mich. 2004) (citation omitted); Cook v. Stegall,
                                      25
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1285   Page 26 of 27




 56 F. Supp.2d 788, 797 (E.D. Mich. 1999). Such a sentence “will not [be]

 set aside, on allegations of unfairness or an abuse of discretion . . . unless

 the sentence is so disproportionate to the crime as to be completely

 arbitrary and shocking.” Doyle, 347 F. Supp. 2d at 485. In fact, “federal

 habeas review of a state court sentence ends once the court makes a

 determination that the sentence is within the limitation set by statute.”

 Id. (citing Dennis v. Poppel, 222 F.3d 1245, 1258 (10th Cir. 2000); Allen

 v. Stovall, 156 F. Supp. 2d 791, 795 (E.D. Mich. 2001)).

       Petitioner argues that if offense variables 7 and 13 were scored at

 zero, eliminating the Alleyne violation, the calculated sentencing
 guideline range for his minimum sentence would be 72 months to 180

 months. ECF No. 1, PageID.58 (Pet.). The trial court imposed a minimum

 sentence of 15 years (or 180 months). This term is at the top but arguably
 “within state statutory limits” and is thus neither “disproportionate [nor]

 . . . completely arbitrary and shocking.” Doyle, 347 F. Supp.2d at 485.

 Petitioner is not entitled to relief on his sentencing claim.

       F.    Certificate of appealability

       In order to obtain a certificate of appealability, a prisoner must

 make a substantial showing of the denial of a constitutional right. 28
 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant is required

 to show that reasonable jurists could debate whether, or agree that, the

 petition should have been resolved in a different manner, or that the
 issues presented were adequate to deserve encouragement to proceed
                                      26
Case 4:16-cv-14029-TGB-DRG ECF No. 9 filed 05/11/20   PageID.1286   Page 27 of 27




 further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district

 court rejects a habeas petitioner’s constitutional claims on the merits, the

 petitioner must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claims to be debatable or

 wrong. Id. at 484. “The district court must issue or deny a certificate of

 appealability when it enters a final order adverse to the applicant.” Rules

 Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254. See also

 Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich. 2010). The

 Court will deny Petitioner a certificate of appealability because he has

 failed to make a substantial showing of the denial of a federal
 constitutional right. See Dell v. Straub, 194 F. Supp. 2d 629, 659 (E.D.

 Mich. 2002).

                              CONCLUSION
       For these reasons, the petition for a writ of habeas corpus is

 DENIED WITH PREJUDICE. If is FURTHER ORDERED that a

 certificate of appealability is DENIED.


 SO ORDERED.

 Dated: May 11, 2020                s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    UNITED STATES DISTRICT JUDGE




                                      27
